               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


THE H.D.D. COMPANY, INC., A            3:19-cv-00115-BR
CORPORATION OF OREGON,
                                       OPINION AND ORDER
          Plaintiff,

v.

NAVIGATORS SPECIALTY INSURANCE
COMPANY,

          Defendant.


CHRISTOPHER T. CARSON
Kilmer, Voorhhees & Laurick, P.C.
732 N.W. 19th Ave.
Portland, OR 97209
(503) 224-0055

          Attorneys for Plaintiff

THOMAS LETHER
ERIC J. NEAL
Lether & Associates, PLLC
1848 Westlake Ave. N., Suite 100
Seattle, WA 98109
(206) 467-5444

          Attorneys for Defendant


BROWN, Senior Judge.

     This matter comes before the Court on the Motion (#9) for


1 – OPINION AND ORDER
Summary Judgment filed by Plaintiff The H.D.D. Company, Inc., A

Corporation of Oregon, and the Cross-Motion (#14) for Summary

Judgment filed by Defendant Navigators Specialty Insurance

Company, both seeking a declaratory judgment regarding

Defendant's duty to defend.    The Court concludes the record is

sufficiently developed, and, therefore, oral argument is not

required to resolve this matter.

     For the reasons that follow, the Court DENIES Plaintiff's

Motion (#9) for Summary Judgment and GRANTS Defendant's Cross-

Motion (#14) for Summary Judgment.



                              BACKGROUND

     The following facts are taken from the pleadings filed by

the parties and are undisputed unless otherwise indicated.

I.   The Underlying Dispute

     In 2016 SNC-Lavalin Constructors, Inc. (SNC) was awarded a

contract from Northwest Natural Gas Company for the expansion of

an underground natural-gas reservoir near Mist, Oregon.   As the

general contractor, SNC hired Plaintiff to construct a portion

of the natural-gas transmission pipeline for the project.

     The original contract value for Plaintiff's work was

$4,806,257.00.   SNC later issued a work change order that

increased the contract value for Plaintiff's work to


2 – OPINION AND ORDER
$5,049,949.33.   At some point SNC paid Plaintiff $913,188.83 for

work completed pursuant to the contract.   SNC, however, refused

to pay the full contract price demanded by Plaintiff.   SNC

contends the remaining balance owed to Plaintiff pursuant to the

contract is $226,309.78.

     This dispute regarding payment between SNC and Plaintiff is

subject to arbitration pursuant to the terms of their contract.

     On April 3, 2017, SNC served Plaintiff with a Demand for

Arbitration (Demand) in order to resolve the payment dispute.    A

copy of the Demand is attached as Exhibit 1 to the Declaration

(#10) of Christopher T. Carson in Support of Plaintiff's Motion

for Summary Judgment and as Exhibit 1 to the Declaration (#15)

of Merrill Tyler in Support of Navigator's [Cross-]Motion for

Summary Judgment.

     Plaintiff tendered the defense of SNC's Demand to Defendant

pursuant to the Contractor Controlled Insurance Program Policy

(Policy) issued by Defendant for the project.   A copy of the

Policy is attached as Exhibit 2 to the Declaration (#10) of

Christopher T. Carson in Support of Plaintiff's Motion for

Summary Judgment and as Exhibit 2 to the Declaration (#15) of

Merrill Tyler in Support of Navigator's [Cross-]Motion for

Summary Judgment.

     Defendant rejected Plaintiff's tender of defense on the


3 – OPINION AND ORDER
ground that there was not any coverage under the Policy for the

claim asserted by SNC.

II.   Procedural Background

      On December 21, 2018, Plaintiff filed a complaint in Oregon

state court against Defendant for declaratory judgment and

requested damages for Defendant's alleged breach of contract

based on Defendant's refusal to defend Plaintiff in the

arbitration pursuant to the terms of the Policy.

      On January 24, 2019, Defendant filed a Notice of Removal

(#1) of the state-court case to this Court.

      On April 26, 2019, Plaintiff filed a Motion (#9) for

Summary Judgment.

      On May 17, 2019, Defendant filed a Cross-Motion (#14) for

Summary Judgment.

      On June 20, 2019, the Court took the Motions under

advisement.



                              STANDARDS

I.    Summary Judgment

      Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Washington Mut. Ins. v. United

States, 636 F.3d 1207, 1216 (9th Cir. 2011).    See also Fed. R.


4 – OPINION AND ORDER
Civ. P. 56(a).   The moving party must show the absence of a

dispute as to a material fact.    Rivera v. Philip Morris, Inc.,

395 F.3d 1142, 1146 (9th Cir. 2005).    In response to a properly

supported motion for summary judgment, the nonmoving party must

go beyond the pleadings and show there is a genuine dispute as

to a material fact for trial.    Id.   "This burden is not a light

one. . . .   The non-moving party must do more than show there is

some 'metaphysical doubt' as to the material facts at issue."

In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir.

2010)(citation omitted).

     A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."    Villiarimo v. Aloha Island Air, Inc., 281

F.3d 1054, 1061 (9th Cir. 2002)(quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).    The court must draw all

reasonable inferences in favor of the nonmoving party.       Sluimer

v. Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010).    "Summary

judgment cannot be granted where contrary inferences may be

drawn from the evidence as to material issues."     Easter v. Am.

W. Fin., 381 F.3d 948, 957 (9th Cir. 2004)(citation omitted).       A

“mere disagreement or bald assertion” that a genuine dispute as

to a material fact exists “will not preclude the grant of

summary judgment.”    Deering v. Lassen Cmty. Coll. Dist.,


5 – OPINION AND ORDER
No. 2:07-CV-1521-JAM-DAD, 2011 WL 202797, at *2 (E.D. Cal.,

Jan. 20, 2011)(citing Harper v. Wallingford, 877 F.2d 728, 731

(9th Cir. 1989)).   When the nonmoving party's claims are

factually implausible, that party must "come forward with more

persuasive evidence than otherwise would be necessary."     LVRC

Holdings LLC v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009)

(citation omitted).

      The substantive law governing a claim or a defense

determines whether a fact is material.     Miller v. Glenn Miller

Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).    If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.     Id.

II.   Insurance Policy Construction1

      Generally “[t]he interpretation of an insurance policy is a

question of law.”     N. Pac. Ins. Co. v. Hamilton, 332 Or. 20, 24

(2001)(citing Hoffman Const. Co. v. Fred S. James & Co ., 313

Or. 464, 469 (1992)).    When interpreting an insurance policy,

the court must focus on the intent of the parties, which is




      1Defendant raised a choice-of-law issue asserting the law
of Texas "may be controlling." Defendant, however, concedes a
choice-of-law analysis is unnecessary at this time "because
Texas and Oregon laws do not conflict on policy construction and
interpretation" as to whether the duty to defend exists. Def.'s
Cross-Motion (#14) at 10. Accordingly, the Court's analysis
will be based on Oregon law.

6 – OPINION AND ORDER
determined by looking at the terms and conditions of the policy.

Id. (citations omitted).   The policy must be considered as a

whole and viewed by its four corners, and all parts and clauses

must be construed to determine whether any clause is modified,

limited, or controlled by another.   Id. (internal quotations and

citations omitted).   See also Red Lion Hotels, Inc. v.

Commonwealth Ins. Co. of Am., 17 Or. App. 58, 64 (2001)(Under

Oregon law the interpretation of a provision in an insurance

policy is a question of law, and the court's task is to

interpret the intent of the parties from the terms and

conditions of the insurance policy.).

     If a term in an insurance policy is ambiguous, the court

must construe the term against the drafter of the policy.

Hamilton, 332 Or. at 25.   See also Red Lion, 177 Or. App. at 64

(If there is more than one reasonable interpretation, the court

analyzes each reasonable interpretation in light of the specific

and broad contexts in which the term is used in the policy.     If

more than one reasonable interpretation remains, the policy is

construed against the drafter.).

     A term is ambiguous if there are two or more reasonable

interpretations when examined in light of the "particular

context in which the term is used in the policy and the broader

context of the policy as a whole."   Id. (citing Hoffman, 313 Or.


7 – OPINION AND ORDER
at 470).     A term in an insurance policy may also be ambiguous if

its meaning is not comprehensible for reasons such as

indefiniteness, erroneous usage, or form of expression.      Id.

III. Determination of Duty to Defend

     An insurer’s duty to defend is determined exclusively by

reference to the insurance policy and the pleadings in the

underlying action.     Bresee Homes, Inc. v. Farmers Ins. Exch.,

353 Or. 112, 116 (2012).    “‘An insurer has a duty to defend an

action against its insured if the claim against the insured

stated in the complaint could, without amendment, impose

liability for conduct covered by the policy.’”     Bresee Homes,

353 Or. at 116 (quoting Ledford v. Gutoski, 319 Or. 397, 399-400

(1994)).   The duty to defend arises if the “complaint provides

any basis for which the insurer provides coverage” even if some

of the conduct alleged in the pleadings falls outside of the

policy’s coverage.     Bresee, 353 Or. at 116 (emphasis in

original).    “Any ambiguity in the complaint with respect to

whether the allegations could be covered is resolved in favor of

the insured.”     Bresee, 353 Or. at 116



                              DISCUSSION

     Plaintiff contends SNC's allegations in the Demand

sufficiently state claims for property damage covered under the


8 – OPINION AND ORDER
Policy and loss of use, which trigger Defendant's duty to defend

pursuant to the terms of the Policy.   Plaintiff asserts it need

only submit a "plausible construction of the claim" in order for

the court to find a duty to defend under the Policy.

     Defendant, in turn, contends SNC's Demand only makes a

claim for damages arising from breach of contract and delay,

neither of which could reasonably be construed as an

"occurrence," "property damage," or "loss of use" under the

Policy.   Defendant also contends multiple exclusions in the

Policy operate to bar coverage even if coverage was triggered.

I.   The Policy

     The Insuring Agreement of the Policy between Plaintiff and

Defendant provides:

           1. Insuring Agreement

           a. We will pay those sums that the insured becomes
           legally obligated to pay as damages because of “bodily
           injury” or “property damage” to which this insurance
           applies. We will have the right and duty to defend
           the insured against any “suit” seeking those damages.
           However, we will have no duty to defend the insured
           against any "suit' seeking damages for "bodily injury"
           or "property damage "to which this insurance does not
           apply.

                               * * *

           b. This insurance applies to “bodily injury” and
           “property damage” only if:
                (1) The “bodily injury” or “property damage” is
                caused by an “occurrence” that takes place in the
                “coverage territory”;


9 – OPINION AND ORDER
               (2) The “bodily injury” or “property damage”
               occurs during the policy period; . . ..

     The Policy also contains the following definitions:

          13. “Occurrence” means an accident, including
          continuous or repeated exposure to substantially the
          same general harmful conditions.

                              * * *

          17. “Property damage” means:
               a. Physical injury to tangible property,
               including all resulting loss of use of that
               property. All such loss shall be deemed to occur
               at the time of the physical injury that caused
               it; or
               b. Loss of use of tangible property that is not
               physically injured. All such loss of use shall
               be deemed to occur at the time of the
               “occurrence” that caused it; or

               b. Loss of use of tangible property that is not
               physically injured. All such loss of use shall
               be deemed to occur at the time of the
               "occurrence" that caused it.

                              * * *

          18. “Suit” means a civil proceeding in which damages
          because of “bodily injury”, “property damage” or
          “personal and advertising injury” to which this
          insurance applies are alleged. “Suit” includes:
               a. An arbitration proceeding in which such
               damages are claims and to which the insured must
               submit or does submit with our consent; or
               b. Any other alternative dispute resolution
               proceeding in which such damages are claimed and
               to which the insured submits with our consent.

     The Policy also includes the following endorsement:

          A. As respects COVERAGE A BODILY INJURY AND PROPERTY
          DAMAGE LIABILITY, the Named Insured section of the



10 – OPINION AND ORDER
           Declarations is amended to include all "enrolled
           contractors."

           B. SECTION I - COVERAGES, COVERAGE A BODILY INJURY AND
           PROPERTY DAMAGE LIABILITY, 1. Insuring Agreement,
           paragraph b. (1) is deleted and replaced by the
           following: (1) the "bodily injury" or "property
           damage" is caused by an "occurrence" that takes place
           at the "covered project;"

                               * * *

           I. The following is added to SECTION V - DEFINITIONS:

                "Covered Project" means the project described in
                the Schedule of this endorsement.

                "Enrolled Contractors" mean those licensed
                contractors who, prior to the commencement of
                their work on the "covered project," have
                completed the Enrollment Document for the
                "covered project." However, "enrolled
                contractors" do not include any manufacturers or
                suppliers of materials or contractors or
                subcontractors engaged in environmental work or
                any professionals, including but not limited to,
                architects, engineers, geologists or soil
                professionals, or surveyors unless shown in the
                Schedule of this endorsement.

II.   SNC's Demand for Arbitration

      In the Demand for Arbitration SNC asserted:   (1) Plaintiff

failed to perform work valued at $212,008.72 under the change

order; (2) Plaintiff's delay in completing its work resulted in

a delay claim for $2,635,200 by another contractor (Snelson)

whose work was to be performed after completion of Plaintiff's

work; (3) Plaintiff missed its Guaranteed Mechanical Completion

date, and, therefore, SNC is entitled to liquidated damages of


11 – OPINION AND ORDER
$250,000; (4) Plaintiff's use of a polyethylene conduit was

inadequate, the conduit broke, the conduit was changed to steel,

and the change resulted in additional costs of $507,236; (5) the

cost of reworking and disposing of the broken conduit was

$257,605; and (6) Plaintiff's delay in completing its work

caused SNC to incur expenses of $48,401 for railroad flaggers.

     In the Demand SNC also asserted the following:

          As a result of [Plaintiff's] delays, defective work
          and erroneous material selection, [Plaintiff] failed
          to complete the work on time and as promised. Such
          failures are a breach of the parties' Agreement.

                              * * *

          SNC seeks a declaration as to the parties' respective
          liabilities under the Agreement.

III. Analysis

     Plaintiff contends "[d]elays to the project can reasonably

be interpreted as caused by property damage and attendant loss

of use of the damaged property (e.g., the conduit)."   Pl.'s

Mot. (#9) at 8.

     A commercial general liability policy is not a warranty or

performance bond for a contractor's workmanship.   Naumes, Inc.

v. Chubb Custom Ins. Co., No. 05-1327, 2007 WL 54782, at *4 (D.

Or. Jan. 5, 2007)(citing Timberline Equip. v. St. Paul Fire &

Marine, 281 Or. 639, 643-44 (1978)).   "Liability policies insure

against injury to persons and damage to other property caused by


12 – OPINION AND ORDER
inferior workmanship or products.   The risk being insured by

such policies is the risk of tort liability for physical damages

to others, and not contractual liability because the insured's

product is not of the quality for which the damaged person

bargained."    Naumes, 2007 WL 54782, at *4.   See also Oak Crest

Const. Co. v. Austin Mut. Ins. Co., 329 Or. 620, 628 (2000)(When

a plaintiff alleges only breach of contract, there is not an

“accident” within the meaning of the liability policy, and,

therefore, there is not coverage under that policy.).

     A.     "Occurrence" under the Policy

            The Policy defines "occurrence" as "an accident,

including continuous or repeated exposure to substantially the

same general harmful conditions."   Although the Policy does not

define "accident," Oregon courts have held an "accident" has a

tortious connotation and "damage resulting from a breach of

contract is not an accident within the meaning of a commercial

general liability policy."    Ohio Cas. Ins. Co. v. Ferrell Dev.,

LLC, 3:10-cv-162, 2011 WL 5358620, at *8 (D. Or. July 27,

2011)(citing Kisle Fire v. St. Paul & Marine Ins., 262 Or. 1, 6-

7 (1972).

            In Oak Crest Construction Company the Oregon court

held the costs incurred by a general contractor to remove and to

replace the subcontractor's painting work on cabinets and


13 – OPINION AND ORDER
woodwork was not covered under a commercial general liability

policy because the damages did not arise from an "accident."

329 Or. at 626-27.

          Here Plaintiff contracted to complete its work on a

specified schedule.   SNC's claim for damages is premised on

Plaintiff's breach of that contractual agreement rather than an

"accident."

          Accordingly, the Court concludes on this record that

Plaintiff's breach of its contractual obligation is not an

"occurrence" within the meaning of the Policy.

     B.   "Property Damage" under the Policy

          Plaintiff contends the broken conduit constitutes

property damage within the meaning of the Policy.   Plaintiff

also contends the broken conduit resulted in having to "rework"

the project to address the property damage and resulted in loss

of use for purposes of coverage under the Policy.   Plaintiff

asserts the "defective workmanship" of the conduit is evidence

of negligence and resulted in damages sufficient to trigger the

duty to defend.

          In Ohio Casualty this Court recognized the difference

between delay and property damage.   In that case the plaintiff

insurance company asserted the defendant's claim for damages for

remediation costs to retrofit a transportation system as to a


14 – OPINION AND ORDER
defective, prefabricated bridge and the resulting increased

costs of bond and permits did not constitute "property damage"

within the meaning of the policy.   The policy definition of

"property damage" required physical injury to tangible property

or loss of use of tangible property.   The Court held the delay

and increased construction costs were the result of a defective

component of the transportation system rather than the result of

physical injury to or loss of use of tangible property.   2011 WL

5358620, at *6-*8.

          Here Plaintiff's characterization of the broken

conduit as "property damage" is insufficient.   The conduit was a

defective component of the project, but it did not result in any

"physical injury."   SNC does not assert claims for any "property

damage" in the form of physical injury to tangible property nor

a loss of use of any property.   SNC states it incurred "costs as

a result of [Plaintiff's] defective workmanship and selection of

improper materials," and, therefore, SNC's stated claim for

"breach of contract" does not constitute "property damage" under

the Policy.

     On this record the Court concludes there is not a genuine

dispute as to any material fact, and, as a matter of law,

therefore, Plaintiff has failed to state a plausible claim that

is covered under the Policy issued by Defendant.   Accordingly,


15 – OPINION AND ORDER
the Court concludes Defendant does not have a duty to defend

Plaintiff against the claim asserted by SNC in its Demand for

Arbitration.

     Inasmuch as the Court finds there is not any duty to

defend, the Court is not required to determine the applicability

of any exclusion stated in the Policy.



                           CONCLUSION

     For these reasons, the Court DENIES Plaintiff's Motion (#9)

for Summary Judgment, GRANTS Defendant's Cross-Motion (#14) for

Summary Judgment, and enters Judgment in favor of Defendant.

     IT IS SO ORDERED.

     DATED this 9th day of July, 2019.


                              /s/ Anna J. Brown
                         ___________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




16 – OPINION AND ORDER
